Determination unanimously confirmed, with fifty dollars costs and disbursements. Review of the State Tax Commission by certiorari. The parent corporation was located in New Jersey. The subsidiaries were located one in New York, one in Maryland and one in Michigan. The parent corporation sold the assets in New York to the subsidiary in this State and took back a note for $1,000,000, drawing interest at five per' cent. The consolidated return required by the Tax Commission was justifiable. Present —- Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.